DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/10/2020 have been fully considered but they are not persuasive. Applicant’s arguments regarding claim 3 are found persuasive and that claim is examined below. Applicant’s additional arguments relate to the amendments and new claims, for which a new reference is set forth in the rejection below, and thus the arguments no longer apply to the current rejection.

Election/Restrictions
Claims 114, 115, 116 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Figures 1-6 and 8 do not teach a separate head section. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 9, 11, 26, 45, 47, 48, 112, 113, and 117-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Patent 9750661) further in view of Kaufman (US Patent 10596064).
Regarding claim 1, Lurie teaches a patient support structure for assisting cardiopulmonary resuscitation (CPR) treatment of a patient, the patient support structure comprising: a base frame (Figure 1b, portion beneath raised frame 106); one or more patient support sections (Figure 1b; 106) wherein at least one of the one or more patient support sections is coupled to and supported by the base frame; at least one tilt adjuster coupled to at least one of the one or more patient support sections and configured to tilt the at least one of the one or more patient support sections (Figure 1b; 106 is tilted as shown by a tilt adjuster not shown in figure), around a transverse axis of the patient support structure, to a tilt angle; and a chest compression (CC) device mount disposed on at least one of the one or more patient support sections and configured to adjustably secure a CC device (Figure 1b; 104) to the patient support structure (Column 3; lines 4-21). Lurie does not teach the tilt adjuster is configured to communicatively couple with a defibrillator, receive a control signal from the defibrillator, and automatically tilt the patient support sections to a target tilt angle based on the control signal from the defibrillator. Kaufman teaches the tilt adjuster is configured to communicatively couple with a defibrillator, receive a control signal from the defibrillator, and automatically tilt the patient support sections to a target tilt angle based on the control signal from the defibrillator 
Regarding claim 2, Lurie teaches the CC device mount is configured to couple to a complementary mounting structure of the CC device (Column 3; lines 4-21 for the two to be coupled they must both have mounting structure).
Regarding claim 3, Lurie teaches the CC device mount is configured to secure the CC device to the patient support structure without coupling to a complementary mounting structure on the CC device (Column 16; lines 58-Column 17; line 3 describe a back plate which is permanently built into the support structure, thus not requiring complimentary mounting structure, see also Column 15, lines 47-Column 16; line 3). 
Regarding claim 9, Lurie teaches the target tilt angle is a first tilt angle and the at least one tilt adjuster is configured to adjust the at least one of the one or more patient support sections to a second tilt angle during the CPR treatment (Column 3; line 33-39 the tilt mechanism tilts the one or more patient supports to two different angles).
Regarding claim 11, Lurie teaches the one or more patient support sections comprise a first patient support section configured to support an upper body of the patient and the at least one tilt adjuster is configured to tilt the first patient support section to the target tilt angle (Figure 1b, 106 and Column 3; line 33-39).
Regarding claim 26, Lurie teaches the target tilt angle is between approximately 0 and 40 degrees, approximately 0 and 30 degrees (Column 3; lines 33-36), approximately 10 and 30 degrees, approximately 10 and 20 degrees, approximately 20 and 30 degrees, or approximately between 25 and 30 degrees.
  Regarding claim 45, Lurie teaches the target tilt angle is based on a physiological phase of the patient (Column 17; lines 42-49).
Regarding claim 47, Lurie teaches the target tilt angle is based on a phase of CPR treatment (Column 17; lines 42-49).
  Regarding claim 48, Lurie teaches the phase of CPR treatment comprises one or more of an elapsed time of CPR treatment, a number of delivered CPR compressions, a number of delivered CPR ventilations, a number of delivered defibrillation shocks, and an interval within a compression cycle (Column 17; lines 42-49, "a type of CPR" would constitute these categories). 
Regarding claim 112, Lurie teaches the target tilt angle is based on physiological sensor input to the defibrillator (Column 17; lines 42-49). Lurie does not teach the tilt angle is based on physiological sensor input to the defibrillator. Kaufman teaches the defibrillator controls the system (thus receiving input from sensors) (Paragraph 25 of Kaufman describes a control system for a cc device and defibrillator being housed in the defibrillator, in which case the defibrillator controls the system by sending control signals to the elements of the system including the defibrillator and cc device, see also Column 7; lines 44-50 discussing sensor input to the controller). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the controller of Lurie to be modified to be controlled from a defibrillator as in Kaufman in order to allow for consolidated control of the various components of the system as in Kaufman. 
Regarding claim 113, Lurie teaches the physiological sensor input comprises signals indicative of one or more of cerebral oxygenation, capnography, blood pressure, and blood flow (Column 17; lines 42-49). 
Regarding claim 117, Lurie teaches the at least one tilt adjuster is configured to automatically tilt the at least one of the one or more patient support sections at a rate of angle adjustment based on the control signal (Column 17; lines 42-49). Lurie does not teach the control signal is from the defibrillator. Kaufman teaches the defibrillator controls the system (thus receiving input from sensors) (Paragraph 25 of Kaufman describes a control system for a cc device and defibrillator being housed in the defibrillator, in which case the defibrillator controls 
Regarding claim 118, Lurie teaches the target tilt angle comprises a first target tilt angle and wherein the at least one tilt adjuster is configured to automatically tilt the at least one of the one or more patient support sections, around the transverse axis of the patient support structure, to a first tilt angle during a first time interval and to a second and different tilt angle during a second time interval during the CPR treatment of the patient (Column 17; lines 42-49 describe adjusting the tilt angle of elevation based on the type of CPR, indicating that if the type of cpr changes the tilt angle would be automatically adjusted, thus constituting two different tilt angles during cpr treatment). Lurie does not teach the control signal is from the defibrillator. Kaufman teaches the defibrillator controls the system (thus receiving input from sensors) (Paragraph 25 of Kaufman describes a control system for a cc device and defibrillator being housed in the defibrillator, in which case the defibrillator controls the system by sending control signals to the elements of the system including the defibrillator and cc device, see also Column 7; lines 44-50 discussing sensor input to the controller). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the controller of Lurie to be modified to be controlled from a defibrillator as in Kaufman in order to allow for consolidated control of the various components of the system as in Kaufman.
Regarding claim 119, Lurie teaches the CC device mount is configured to adjustably secure the CC device to the patient support structure such that the CC device remains aligned with a preferred location on a sternum of the patient during the tilt of the at least one of the 
Regarding claim 120, Lurie teaches the CC device mount is configured to adjustably secure the CC device wherein the CC device comprises a piston-based CC device that includes a suction cup with compression pad (Column 15, lines 47-Column 16; line 3 and Figure 15g as shown).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Patent 9750661) further in view of Kaufman (US Patent 10596064) in view of Lafleche (US Patent 8397326).
Regarding claim 4, Lurie teaches a CC device (Figure 1b; 104), Lurie does not teach an alignment feature wherein the alignment feature comprises one or more indicators of a position of an anatomical reference point of the patient that will align the patient with the CC device when the CC device is secured to the patient support structure. LaFleche teaches an alignment feature wherein the alignment feature comprises one or more indicators of a position of an anatomical reference point of the patient that will align the patient with the device when the device is secured to the patient support structure (Column 11; lines 13-29 describe indicia to align the patient for devices to properly work on the patient). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lurie to include alignment indicia as in La Fleche in order to ensure any attached devices or internal devices would provide the proper treatment to the proper areas of the patient.
  Regarding claim 5, the one or more indicators comprise one or more of a bump, a protrusion, a marking, a divot, and a lighted indicator (Column 11; lines 13-29 describe indicia to align the patient for devices to properly work on the patient). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lurie to include .
Claims 12, 15, 33, 34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Patent 9750661) further in view of Kaufman (US Patent 10596064) in view of Newkirk (US Patent 8572778).
Regarding claim 12, Lurie does not specifically teach one or more angle indicators configured to indicate the tilt angle. Newkirk teaches one or more angle indicators configured to indicate the current tilt angle (Column 10; lines 19-33). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lurie to include an angle indicator so that the caregiver would know the angle the device was in and could use it to assist in giving CPR optimally.
  Regarding claim 15, Lurie does not specifically teach the patient support structure comprises one or more accelerometers and the one or more angle indicators are configured to display angles determined based on an accelerometer signal. Newkirk teaches the patient support structure comprises one or more accelerometers (Column 8; line 12) and the one or more angle indicators are configured to display angles determined based on an accelerometer signal (Column 10; lines 19-33). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Lurie to include an angle indicator so that the caregiver would know the angle the device was in and could use it to assist in giving CPR optimally.
Regarding claim 33, Lurie teaches a user interface (Column 13; lines 19-27). Lurie does not teach and wherein the defibrillator is further configured to provide the target tilt angle to the user interface. Newkirk teaches and wherein the processor is further configured to provide the target tilt angle (Column 11, lines 44-61 describe a user inputting a command, such as a 
Regarding claim 34, Lurie does not teach the user interface comprises a display configured to display the target tilt angle. Newkirk teaches the user interface comprises a display configured to display the target tilt angle (Column 11, lines 44-61 describe a user inputting a command, such as a target angle, and the user module displaying that command). It would have been obvious to one of ordinary skill in the art at the time of invention to provide a display indicating the angle to the user so the user would be aware of the operation of the machine.
  Regarding claim 40, Lurie does not teach the one or more angle indicators are coupled to an alarm configured to emit an alarm signal if the current tilt angle does not correspond to the target tilt angle. Newkirk teaches the one or more angle indicators are coupled to an alarm configured to emit an alarm signal if the current tilt angle does not correspond to the target tilt angle (Column 16; lines 59-62). It would have been obvious to one of ordinary skill in the art at .
Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Patent 9750661) further in view of Kaufman (US Patent 10596064) further in view of Krenik (US Patent Application Publication 20150351982).
     Regarding claim 46, Lurie does not specifically teach the physiological phase of the patient comprises one or more of a return of spontaneous circulation (ROSC) phase, a cardiac event, a respiratory event, an electrical phase, a metabolic phase, and a circulatory phase. Krenik teaches the processor is configured to receive the sensor input from one or more of electrodes, a chest compression sensor, a motion sensor (Paragraph94), an optical sensor comprising a near infrared spectroscopy (NIRS) sensor. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sensors of Lurie to be motion sensors in order to sense the patient's heart rate or breathing rate in anticipation of needing CPR and making appropriate adjustments in that case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/13/2021